Filed 3/22/21 P. v. Marler CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Sutter)
                                                            ----


 THE PEOPLE,                                                                                   C091553

                    Plaintiff and Respondent,                                             (Super. Ct. No.
                                                                                         CRF18-0002694)
           v.

 REBECCA ELLEN MARLER,

                    Defendant and Appellant.




         Counsel appointed on behalf of defendant Rebecca Ellen Marler asked this court
to review the record and determine whether there are any arguable issues on appeal.
(People v. Wende (1979) 25 Cal.3d 436.) Finding no arguable error that would result in a
disposition more favorable to defendant, we will affirm the judgment.
         We provide the following brief description of the facts and procedural history of
the case. (See People v. Kelly (2006) 40 Cal.4th 106, 110, 123-124.)
                                        FACTS AND PROCEEDINGS
         Defendant came up behind Nathan B., the victim, and tried to pull his backpack
off of him, ripping it. She then cursed at him and told him to get away. The victim



                                                             1
ignored defendant and attempted to walk away, at which point she sprayed him in the
eyes with bear or pepper spray. The victim had had previous encounters with defendant,
including other occasions on which she called him names and harassed him.
       Police Officer Nicholas Mitchell was dispatched to the scene. He was familiar
with defendant from previous law enforcement contacts. She told Mitchell she had
sprayed the victim because he had been following her and “creeping on her” that day and
for over a year. Mitchell searched her bag and found pepper spray.
       An information charged defendant with unlawful use of tear gas (Pen. Code,
§ 22810, subd. (g)(1))1 and vandalism (§ 594, subd. (b)(2)(A)).
       After counsel declared a doubt as to defendant’s competency under section 1368,
the court ordered proceedings suspended and referred her for an evaluation. Defendant
refused to speak with the evaluating doctor. Thus, under the section 1369, subdivision (f)
presumption of competence, the trial court reinstated proceedings. Defendant also
refused to cooperate with defense counsel, ultimately resulting in appointment of new
counsel.
       Following a court trial, the court found defendant guilty on both counts. Because
defendant refused to cooperate with probation, and therefore was not amenable to
probation, the court sentenced her to the low term of 16 months for unlawful use of tear
gas and a concurrent one-year term for vandalism. The trial court awarded her 576 days
presentence custody credit on the unlawful tear gas and 364 days of presentence custody
credit on the vandalism, totaling more than her commitment time. The trial court also
ordered $50 in direct victim restitution, and various fines and fees.
       Defendant filed a timely notice of appeal.




1      Undesignated statutory references are to the Penal Code.

                                              2
                                       DISCUSSION
       Appointed counsel filed an opening brief setting forth the facts of the case and
asking this court to review the record and determine whether there are any arguable
issues on appeal. (People v. Wende, supra, 25 Cal.3d 436.) Defendant was advised by
counsel of the right to file a supplemental brief within 30 days of the date of filing the
opening brief. More than 30 days elapsed and we received no communication from
defendant. Having undertaken an examination of the entire record, we find no arguable
error that would result in a disposition more favorable to defendant.
                                       DISPOSITION
       The judgment is affirmed.



                                                         KRAUSE                , J.



We concur:



      MAURO                  , Acting P. J.




      RENNER                 , J.




                                              3